Citation Nr: 0014732	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  95-02 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of both 
ankles, both knees, both hips, and the left arm.

2.  Entitlement to service connection for residuals of injury 
to the right upper arm. 

3.  Entitlement to service connection for chronic bilateral 
ear infection.

4.  Entitlement to the assignment of a higher disability 
evaluation for a left (minor) shoulder dislocation, currently 
evaluated as 20 percent disabling.

5.  Entitlement to the assignment of a higher disability 
evaluation for spurring of the lumbar spine with wedging of 
D-10, residual of injury, currently evaluated as 20 percent 
disabling.

6.  Entitlement to the assignment of a higher disability 
evaluation for traumatic arthritis of the cervical spine, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
April 1993.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied entitlement to service 
connection for arthritis of both ankles, both knees, both 
hips, and the left arm, and residuals of injury to the right 
upper arm, and bilateral ear infections.  The same RO 
decision granted service connection for residuals of an 
injury to the left shoulder and spurring of the lumbar spine, 
assigning noncompensable and 10 percent ratings, 
respectively, effective from April 13, 1993.  The veteran 
appealed for higher ratings.  

The appeal on the issue of entitlement to the assignment of a 
higher disability evaluation for the veteran's 
service-connected traumatic arthritis of the cervical spine 
arises from a December 1994 rating decision, which granted 
service connection and assigned a 10 percent rating for that 
condition.
The Board remanded this case in July 1997.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issues on 
appeal.  

The Board also notes that in correspondence dated August 11, 
1999, the veteran asserts that he has submitted new and 
material evidence to reopen a claim of service connection for 
a skin condition of the hands and feet.  Because that issue 
is not before the Board on this appeal, it is hereby referred 
to the RO for appropriate action.  

A July 1998 RO decision during this appeal assigned higher 
ratings of 20 percent for the veteran's left shoulder and 
back conditions, effective from the date of receipt of the 
original claims (April 13, 1993).  On a claim for an original 
or increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation.  AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the 
issues of the assignment of higher ratings for the veteran's 
left shoulder and back conditions remain in appellate status.


FINDINGS OF FACT

1.  X-ray evidence of arthritis of the ankles, knees, hips 
and left arm has not been submitted.

2.  There is no medical evidence of a nexus between the 
veteran's claim for a right arm disability and any injury or 
disease during active service.

3.  There is no medical evidence of a diagnosis of a chronic 
bilateral ear infection.

4.  The veteran's service-connected left (minor) shoulder 
disability is manifested by  subjective complaints of pain 
and clinical observations of recurrent subluxation without 
evidence of traumatic arthritis. 

5.  The veteran's service-connected residuals of a 
thoracolumbar spine injury include subjective complaints of 
pain, and objective clinical evidence of no more than 
moderate limitation of motion of the lumbar spine. 

6.  Service connection is also in effect for wedging of D-10, 
confirmed by X-ray, and there is current clinical evidence of 
moderate limitation of motion of the thoracolumbar spine. 

7.  The veteran's service-connected traumatic arthritis of 
the cervical spine is manifested by subjective complaints of 
pain and clinical observations of no more than slight 
limitation of motion.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
arthritis of the ankles, knees, hips and the left arm are not 
well grounded.  38 U.S.C.A. § 5107 (West 1991). 

2.  The claim of entitlement to service connection for 
residuals of an injury to the right arm is not well grounded.  
38 U.S.C.A. § 5107 (West 1991). 

3.  The claim of entitlement to service connection for 
bilateral ear infection is not well grounded.  38 U.S.C.A. § 
5107 (West 1991). 

4.  The schedular criteria for rating in excess of 20 percent 
for recurrent dislocation of the right (minor) shoulder 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.7, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5201, 5202, 5203 (1999).

5.  The schedular criteria for a rating in excess of 20 
percent for spurring of the lumbar spine, residual of injury, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.7, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5003, 5010, 5292, 5295 (1999).
6.  The schedular criteria for the assignment of a separate 
10 percent rating for wedging of D-10 with moderate 
limitation of motion of the thoracic spine have been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (1999).

7.  The schedular criteria for rating in excess of 10 percent 
for traumatic arthritis of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 
4.7, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5003, 5010, 
5287, 5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Arthritis Claims, Residuals of Injury to the Right Upper Arm, 
and Chronic Bilateral Ear Infection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic conditions, to include 
arthritis,  manifest to a degree of 10 percent within one 
year after separation from service may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "Court") has defined "well-grounded 
claim" as a "plausible claim, one which is meritorious on its 
own or capable of substantiation."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Id.  A claim must be more than 
just an allegation; a claimant must submit supporting 
evidence.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  If a claim is not well-grounded, the Board does not 
have jurisdiction to adjudicate the claim.  See Boeck v. 
Brown, 6 Vet. App. 14 (1993).  A not well-grounded claim must 
be denied.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).  
If the initial burden of presenting evidence of a well-
grounded claim is not met, the VA does not have a duty to 
assist the veteran further in the development of the claim.  
See 38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81-82.

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F. 3d 1464 
(1997).  For disorders subject to presumptive service 
connection, the nexus requirement may be satisfied by 
evidence of manifestation of the disease to the required 
extent within the prescribed time period, if any.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).

Past X-rays and current VA examination X-rays show no 
arthritic changes to the ankles, knees, hips, and left arm.  
Arthritis must be confirmed by X-ray studies.  38 C.F.R. 
§ 4.7, Diagnostic Code 5003.  In the absence of cognizable 
evidence, the claims in those regards are not well grounded.

Service medical records, to include a report of the veteran's 
separation examination, are silent as to complaints, 
treatment or diagnoses relating to a right shoulder 
disability.  The right shoulder was clinically evaluated as 
normal on separation.  A right shoulder disorder was not 
noted upon a VA examination of November 1994.  

The veteran's right shoulder disability was first 
demonstrated by a private examination report dated August 13, 
1998, over 5 years after service.  The veteran was seen for a 
right shoulder MRI.  Some mild arthrosis of the AC joint was 
described.  Some minimal signal changes of the supraspinatus 
tendon may reflect some minimal tendinosis.  No cuff tears 
were reported.  Some fluid in the subdeltoid bursa may be 
inflammatory in nature.  Consultation notes from Helena 
Duque, M.D. dated in September 1998, reported a diagnosis of 
bursitis, right shoulder.  A history then provided by the 
veteran was to the effect that he injured his shoulder during 
military service 1987.  

A VA examination report dated November 1998 indicated that 
there was no documentary evidence of an injury to the right 
shoulder in service medical records.  The examiner personally 
reviewed the MRI report as well as the claims file.  The 
examiner did not link the current symptomatology to any 
injury or incident documented in service records.  Moreover, 
the note from Dr. Duque is inadequate to suggest a link of 
the veteran's shoulder disability to service because, to the 
extent that a purported 1987 injury was referenced, that note 
merely represents historical information simply recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner.  Accordingly, it does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  In the absence of medical 
evidence linking the claimed disorder to service, the claim 
is not well grounded and is denied.

The veteran had ear wax removed in January 1988.  However, 
with respect to the veteran's claim for a chronic bilateral 
ear infection, the Board observes that there is no evidence 
of chronic ear infections during service.  The Board also 
observes that there is no current medical evidence of any ear 
condition.  At VA examinations, the veteran stated that he 
had had ear infections in the past, but not to any 
significant degree.  He acknowledged that most of his 
problems related to excess ear wax.  Examination of the ears 
was unremarkable.  The auricles and external canals were 
unremarkable.  Ear examination was reported as normal without 
active ear disease.  In the absence of a medical diagnosis of 
current ear disability, the claim is not well grounded.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the claim for 
disability compensation for the above-discussed disabilities.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Increased Evaluations

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
also is satisfied that all relevant facts have been properly 
and sufficiently developed with regard to the issues on 
appeal and that no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exascerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or  joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In adjudicating the well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42, and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
increased disability claims.  The Board has found nothing in 
the historical record which would lead it to conclude that 
the current evidence of record is not adequate for rating 
purposes. 

Left Shoulder

The veteran's left (minor) shoulder disability is currently 
evaluated as 20 percent disabling under impairment of the 
clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 
5203.  A 20 percent rating is the maximum rating available 
under that Diagnostic Code.  A 20 percent rating is assigned 
for dislocation of the clavicle or scapula, or nonunion of 
the clavicle or scapula with loose movement.  Other 
potentially applicable diagnostic codes possessing ratings 
greater than 20 percent for the minor joint are Diagnostic 
Code 5200 for ankylosis of scapulohumeral articulation; 
Diagnostic Code 5201 for limitation of motion of the arm; and 
Diagnostic Code 5202 for other impairment of the humerus.

Upon VA orthopedic examination in February 1998, the veteran 
complained of aches in his neck which went into the left 
shoulder blade area.  He reported the left shoulder first 
dislocated in February 1991 during a parachute jump, and he 
reported being treated with immobilization at that time.  The 
examiner did not find a definite history of dislocation 
because no one had ever reduced a dislocated shoulder while 
in service, or even after service.  Consequently, the 
examiner felt that his complaints appeared more like 
subluxation type of complaint, and the veteran was able to 
relax and reduce it himself.  Moreover, there was no evidence 
of dislocation in records or X-ray evidence of dislocation.  
The right shoulder was examined.  Flexion was to 180 degrees, 
extension to 60 degrees, abduction to 180 degrees, adduction 
to 50 degrees, internal rotation to 85 degrees, and external 
rotation was to 90 degrees.  The right shoulder was tested 
for power against gravity and against strong resistance.  His 
flexors, extensors, abductors, adductors, internal and 
external rotators of right shoulder against gravity and 
against strong resistance were graded 5 by 5 grade power.  
His left shoulder had 100 degrees flexion, 60 degrees 
extension, 120 degrees abduction, and 35 degrees adduction, 
60 degrees internal rotation, and 40 degrees external 
rotation.  The muscles, flexors, extensors, abductors, 
adductors, internal and external rotators were tested against 
gravity and against strong resistance, and they were graded 5 
by 5 grade power.  The shoulder was checked for localized 
tenderness, and he was quite tender over the left coracoid 
process, or over the attachment of the short head of the 
biceps, and he was also tender over the long head of the 
biceps.  There was no other area of tenderness either in the 
shoulder blade area or over the tuberosity area.  Tenderness 
was quite localized over both tendons of the biceps muscle.  

There was no evidence of intrinsic muscle wasting.  Grip in 
both hands was strong and there was no weakness of any group 
of muscles, either against gravity or strong resistance, that 
is dorsiflexors, palmar flexors, ulnar deviators and radial 
deviators.  Sensation was checked in both hands, median, 
ulnar and radial distribution were all normal.  Reflexes in 
both upper extremities, triceps one plus, brachioradialis one 
plus and biceps one plus, so there was no neurological 
deficit observed in the upper extremities.  X-rays of both 
shoulders revealed normal shoulder joint anatomy, with no 
evidence of any arthritic changes or narrowing observed in 
both shoulders.  There was no evidence of any arthritic 
changes or any other loose body or pathology present.  
Acromioclavicular joints were normal and shoulder joint space 
was normal.  The pertinent diagnosis was short and long head 
tendonitis of biceps in left shoulder.  Also diagnosed was 
history of chronic subluxation of left shoulder with 
limitation of movement in the left shoulder.  

The examiner at the February 1998 VA examination felt that 
the veteran had subluxation of the left shoulder, which was 
recurrent.  There was no frank evidence of dislocation of the 
shoulder, but subluxation and instability were present and 
resulted in clinically demonstrated limitation of movement of 
the left shoulder because of apprehension during the 
examination.  Clinical evidence of subluxation which is 
recurrent could be produced on external rotation of the 
shoulder.  The veteran had a problem with his left shoulder 
and with myofascial tenderness in the base of the cervical 
spine and upper part of the dorsal spine present.  There was 
no evidence of any traumatic arthritis in the cervical spine 
or in the left shoulder.  The examiner considered that, once 
the left shoulder became "painful it limits 15 to 20 degrees 
of flexion and abduction movements".

As noted above, the veteran's disability is rated as 20 
percent, the maximum rating available under Diagnostic Code 
5203.  Therefore, the veteran's disability must be rated 
under a different diagnostic code to be entitled to a higher 
evaluation.  With respect to Diagnostic Code 5202, there is 
no medical evidence of non-union or other indicia of more 
significant impairment.  Likewise, Diagnostic Code 5200 is 
inapplicable because there is no evidence of ankylosis of the 
scapulohumeral articulation.  Under Diagnostic Code 5201, 
limitation of motion of the minor joint must be at 25 degrees 
from the side to warrant a 30 percent rating.  However, as 
evinced by pertinent VA examination, the veteran's range of 
motion is greater than 25 degrees from the side, and a rating 
in excess of 20 percent under Diagnostic Code 5201 is not 
warranted.  Accordingly, the preponderance of the evidence is 
against an increased evaluation, with application of all 
criteria under pertinent diagnostic codes and provisions of 
the rating schedule.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) ("the Court") held in DeLuca v. Brown, 8 Vet. App. 
202 (1995), that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered. See 38 C.F.R. §§ 
4.40, 4.45.  Within this context, a finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997). 

The Board has considered all medical evidence of record in 
its analysis of the DeLuca factors.  The most recent February 
1998 VA joints examination indicates that, when the veteran's 
left shoulder was painful, it limits 15 to 20 degrees of  
flexion and abduction movements.  However, as noted above, 
his current 20 percent rating is the maximum evaluation 
allowed under code 5203 and such additional limitation of 
motion does not support a higher evaluation under any of the 
other cited diagnostic codes.  The medical evidence does not 
show that pain, weakness, flare-ups of pain, or any other 
symptom results in any additional functional loss to a degree 
that supports an increased evaluation based on 38 C.F.R. §§ 
4.40 and 4.45.

Lower Back

The veteran's low back disability is evaluated in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295.  
Arthritis established by X-ray findings is ordinarily rated 
on the basis of limitation of motion of the joint involved, 
in this case Diagnostic Code 5292.  However, Diagnostic Code 
5295 specifically contemplates arthritis as one aspect of 
pathology contemplated by those criteria.  Thus, the veteran 
is entitled to evaluation under whichever of the two codes 
provides the higher evaluation.  

Under Diagnostic Code 5292, ratings of 10, 20, or 40 percent 
are assigned for slight, moderate, or severe limitation of 
motion of the lumbar spine, respectively.  Under Diagnostic 
Code 5295, a 40 percent rating is assigned for lumbosacral 
strain manifested by severe symptoms, with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
foregoing with abnormal mobility on forced motion.  A 20 
percent evaluation is for assignment where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  With 
characteristic pain on motion, a rating of 10 percent is 
provided under that Diagnostic Code.  

The February 1998 VA joints examination showed that the 
veteran was reported as 40 years old, 6-feet tall, and 
weighing 230 pounds.  He was mentally alert and competent.  
He walked into the examining room without any assistive aids 
such as cane or crutches, and he reported working as a bridge 
inspector until July 1995.  He left the job because he could 
not climb any longer, and changed jobs to where he now 
basically works at a desk.  He has also taken some classes in 
civil engineering.  

Examination of the lower spine revealed flexion to 50 degrees 
in lumbosacral spine, extension to 25 degrees, lateral 
bending was possible to 20 degrees bilaterally.  Lateral 
rotation was to 40 degrees bilaterally.  He could walk on 
tiptoes easily but had a little difficulty walking on heels.  
Straight leg raising was to 60 degrees on the right side, and 
80 degrees on the left side.  Movements of the right hip 
showed 100 degrees of flexion and 50 degrees extension, 
abduction 50 degrees, adduction 30 degrees, internal rotation 
20 degrees and external rotation 40 degrees.  Hip muscles 
were graded at 5 by 5 power in both hip and thigh areas.  
Sensation in both lower extremities was essentially normal 
and intact.  X-rays of the lumbosacral spine revealed 
well-preserved disc spaces all over except in the L2-3 area, 
where there was arthritic change and anterior osteophyte 
formation and disc space narrowing observed in this area.  
Remaining disc spaces were well maintained and there was no 
other evidence of any arthritic changes.  Diagnosis in 
pertinent part was osteoarthritis and disc space narrowing at 
the L2-3 level with no neurological deficit in the lower 
extremities.  

Subjectively he complained of low back pain on a daily basis, 
which varied between an ache and a pain.  He claimed that, 
when he got down on his hands and knees, he could not even 
move, and would get stuck in one place because of the sharp 
pain in the lower back area.  The pain occurred 6 to 10 times 
in the last 12 months and lasted for 15 to 20 minutes and 
then got better.  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  Functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The Board is of the opinion that the veteran's service-
connected lumbar spine disability is most accurately 
characterized as producing no more than a moderate functional 
limitation.  The record demonstrates the veteran's back 
disability is principally manifested by subjective complaints 
of pain accompanied by limitation of motion.  The Board 
observes that while limitation of motion in his lumbar spine 
is demonstrated, there is no medical evidence of record to 
show that such limitation is more than moderate in degree.  
Accordingly, the Board concludes that an evaluation in excess 
of 20 percent is not warranted.

The Board notes that, because there is no objective evidence 
of severe lumbosacral strain, including listing of the 
veteran's whole spine to the opposite side, positive 
Goldthwait's sign or marked limitation of forward bending in 
a standing position, the veteran is not entitled to a rating 
greater than 20 percent pursuant to 38 C.F.R. § 4.71a 
including Diagnostic Code 5295.  		

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a rating in excess of 20 percent, under Code 5292 
or 5295, is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  However, this does not end 
the Board's inquiry, as the veteran is service-connected for 
an injury to D-10, and there is X-ray evidence of wedging of 
that vertebral body.

Where residuals of a fracture of a vertebra do not result in 
spinal cord involvement and do not produce abnormal mobility 
requiring a neck brace (jury mast), disability is evaluated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (1999).  Here, 
the February 1998 VA X-ray examination ruled out any 
deformity of D-10.  While there is some earlier dated X-ray 
evidence of some wedging or deformity of D-10, it does not 
show that the veteran sustained a vertebral fracture.  The 
Board finds that, in the absence of such evidence, Code 5285 
is not applicable.  However, since service connection is in 
effect for residuals of an injury to D-10 and there is 
clinical evidence of current moderate limitation of motion of 
the thoracolumbar spine, the Board finds that the evidence is 
in equipoise as to whether such limitation is due to the 
injury to D-10.  Accordingly, a separate 10 percent rating 
for wedging of D-10 with moderate limitation of motion of the 
thoracic spine is warranted.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5291 (1999).

Traumatic Arthritis of Cervical Spine

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

The RO has rated the veteran's cervical spine disability 
under Diagnostic Code 5290, which code addresses limitation 
of motion of the cervical spine.  The Board will also 
consider Diagnostic Code 5287 for cervical ankylosis.  Under 
Diagnostic Code 5287, cervical ankylosis in a favorable 
position warrants a 30 percent evaluation; a 40 percent 
evaluation may be assigned for ankylosis in an unfavorable 
position.  Limitation of motion under Diagnostic Code 5290 is 
assigned a 10 percent evaluation with slight limitation of 
motion; and a 20 percent evaluation is warranted with 
moderate limitation of motion.  A 30 percent evaluation is 
assigned under this code when limitation of motion is severe.

X-rays of the cervical spine performed in conjunction with a 
November 1994 VA examination showed a small spur formation 
superior to the end plate of C4-C5 and C6-C7, degenerative 
changes.  Examination of the cervical spine at that time 
revealed minimal tilting of the neck towards the left.  The 
range of motion of the cervical spine at that time revealed 
forward flexion was full, backward extension approximately to 
70 degrees, lateroflexion to the right approximately 
25 degrees, lateroflexion to the left approximately 
35 degrees, rotation to the right approximately 65 degrees, 
and rotation to the left was to approximately 70 degrees.  
Sensory of the neck, shoulder and upper extremities was 
reported as okay.  There was no signs of radiating pain 
elicited.  Motor was okay with good muscle strength.  Deep 
tendon reflexes were present and equal bilaterally.  

At his February 1998 examination, the veteran complained of 
pain from the neck that radiates into the left shoulder blade 
area.  Although no specific history of an injury affecting 
the neck could be ascertained, the veteran reported having 
done a lot of parachute jumping, and he blamed his neck 
problems on carrying a camera on his head while jumping.  
Examination of the cervical spine revealed no deformity, 
normal lordotic curve; no scoliosis or spasm of the muscles 
was observed.  Thyroid was not palpable, trachea was midline, 
no lymph nodes were palpable in the neck.  Flexion of the 
cervical spine was to 50 degrees, extension to 50 degrees, 
right lateral bend 30 degrees, left lateral bend 30 degrees, 
right lateral rotation 55 degrees, left lateral rotation 
55 degrees.  He complained of pain and discomfort in the last 
15 to 20 degrees of flexion and in the last 30 degrees of 
extension.  Rotation did not bother him that much.  There was 
no pain observed on bending the neck.  His muscles were 
tested against resistance and against gravity, that is, 
lateral bending flexion and extension and rotational 
movements and they were all graded 5 by 5 grade power.  There 
was local tenderness in the lower cervical spine area in the 
midline (C7-8 to T-2 level).  X-rays of the cervical spine 
revealed normal disc spaces.  Oblique views did not show any 
encroachment on the foramina pressing on the nerve roots and 
disc spaces.  There was no disc space narrowing observed and 
no evidence of any arthritic changes in the cervical spine. 

Initially, the Board notes that the evidence does not support 
a finding of ankylosis of the neck; thus, there is no basis 
under Diagnostic Code 5287 for a compensable rating.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).  In this case, no more than slight limitation of 
motion has been objectively demonstrated, which warrants a 10 
percent rating under Code    5003-5290.  Accordingly, the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent, with application of all criteria under 
pertinent diagnostic codes and provisions of the rating 
schedule.

Conclusion

The Board has also considered the holding in Fenderson v. 
West, 12 Vet. App. 119 (1999), and whether staged rating(s) 
is warranted in this case.  In that context, the Board 
recognizes that the veteran's overall level of disability has 
been adjusted by the RO fully retroactively to when service 
connection was first established.  Consequently and in light 
of the foregoing analysis, the Board considers that there is 
no period for which a staged rating would be appropriate 
because there does not appear to be further change beyond 
that already contemplated by the assigned evaluations.
After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims 
of entitlement to increased evaluations.  Because the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  

Furthermore, the evidence does not reflect, nor is it 
contended otherwise, that the schedular criteria are 
inadequate to evaluate the veteran's disabilities.  In that 
regard, the Board does not find that record reflects that the 
veteran's disabilities on appeal have caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluations), necessitated frequent 
periods of hospitalization, or have otherwise rendered 
impracticable the application of the regular schedular 
standards.  In light of the foregoing, the Board finds that 
it is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to service connection for arthritis of the 
ankles, knees, hips and the left arm is denied. 

Entitlement to service connection for residuals of an injury 
to the right arm is denied.

Entitlement to service connection for bilateral ear infection 
is denied.

Entitlement to increased evaluation for recurrent dislocation 
of the right (minor) shoulder disability is denied.

Entitlement to increased evaluation for spurring of the 
lumbar spine,  residual of injury, is denied.

Entitlement to a separate 10 percent rating for wedging of D-
10 with moderate limitation of motion of the thoracic spine 
is granted, subject to the rules and regulations governing 
the payment of VA monetary benefits.

Entitlement to increased evaluation for traumatic arthritis 
of the cervical spine is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals




 

